                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

SOPHIA BIERMAN,

                   Plaintiff,

      v.                                          Case No. 16-cv-1389-pp

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


 ORDER GRANTING THE DEFENDANT’S MOTION TO DISMISS OR IN THE
      ALTERNATIVE FOR SUMMARY JUDGMENT (DKT. NO. 15)


      This case was removed from state court to federal court in October 2016.

Dkt. No. 1. The same day, the defendant moved to dismiss the case. Dkt. No. 2.

A month or so later, the court ordered the plaintiff to respond to that motion.

Dkt. No. 7. The plaintiff filed an opposition brief on December 14, 2016. Dkt.

No. 8. The case then sat idle for twenty months, solely through the fault of this

court. Then, on August 8, 2018, the court issued an order liberally construing

the plaintiff’s claims and denying the motion to dismiss. Dkt. No. 10. The court

ordered the defendant to answer or otherwise respond to the complaint, id.; on

October 11, 2018, the defendant filed a motion to dismiss or, in the alternative,

a motion for summary judgment, dkt. no. 15. The plaintiff responded. Dkt. No.

16. Because the plaintiff has not stated a claim for which a federal court may

grant relief, the court will dismiss the case.




                                         1
I.    INTRODUCTION

      A.     August 8, 2018 Order

      The court’s August 8, 2018 order first recounted the claims in the

complaint:

             The complaint alleged that under 26 U.S.C. §6702, which the
      plaintiff described as “tax code submitting inaccurate information to
      the IRS,” the SSA submitted an inaccurate 1099 form to the IRS for
      tax year 2009. Id. at 3. The plaintiff alleged that in tax year 2009,
      the SSA reported to the IRS that the plaintiff received $51,280 in
      disability payments, when she had received only $22,900 that year.
      Id. She asserted that she had been asking the defendant to give her
      a corrected 1099, so that she could file an amended 2009 tax return.
      Id. The plaintiff alleges that since 2009, the IRS has “been adding
      fines, penalties and late fees,” doubling the amount of money that
      the defendant claims to have paid the plaintiff. Id. at 4. She says
      that, while the defendant’s own statement says that she repaid
      $22,990, it also says that “a check was returned to [SSA] that [the
      plaintiff] never received and a 2nd checked [sic] was sent to [the
      plaintiff] that I did receive in the amount of $22,900.” Id. The plaintiff
      alleged that because of the SSA’s error, the IRS had been trying to
      collect $28,000 from her. She seeks damages for emotional distress
      under Wis. Stat. §895.443, contributory neglect under §895.045,
      punitive damages under §893.043 as well as damages from the
      Wisconsin Department of Revenue. Id. at 4.

Dkt. No. 10 at 2.

      The court observed that the plaintiff had alleged that 26 U.S.C. §6702,

titled “Frivolous Tax submissions,” gave her the ability to file a case in federal

court. Id. at 5. The court’s order informed the plaintiff that that section did not

provide a private right of action for a citizen to sue the person who allegedly

filed the frivolous return. Id. Because the plaintiff didn’t have a lawyer helping

her with the complaint, however, the court liberally construed her claims,

speculating that her allegations might fit under 26 U.S.C. §7434, “civil

damages for fraudulent filing of information returns.” Id. The court denied the
                                          2
defendant’s motion to dismiss (which was based on a theory of “no derivative

jurisdiction”), apologized for the delay and ordered the defendant to respond to

the complaint. Id. at 7-9.

      B.    Defendant’s Motion to Dismiss (Dkt. No. 15)

      After the court granted an extension of time, dkt. no. 14, the defendant

responded to the plaintiff’s complaint by filing a motion to dismiss, dkt. no. 15.

He asked the court to dismiss the case under Federal Rule of Civil Procedure

12(b)(1) and 12(b)(6); alternatively, he asked the court to grant summary

judgment under Fed. R. Civ. P. 56. Id.

      Under Rule 12(b)(1), the defendant asserts that the plaintiff cannot sue

under 26 U.S.C. §7434. Id. He argues that the plaintiff alleged that the Social

Security Administration had misstated the amount of disability benefits on her

“1099” form. Dkt. No. 15 at 12 (citing Dkt. No. 1-1 at 3). He says that the

“1099” form to which the plaintiff refers is Form SSA-1099, which the SSA

mails to beneficiaries so that beneficiaries can report the amount of benefits

they received to the IRS. Id. at 12-13. The Commissioner asserts that whether

the 1099 form was misleading is irrelevant because 26 U.S.C. §7434(f) limits

the types of false “information returns” for which a taxpayer may recover to the

nine listed in 26 U.S.C. §6724(d)(1)(A). Id. at 13 (citing Cavoto v. Hayes, 634

F.3d 921, 924 (7th Cir. 2011)). Form SSA-1099 is not on this list of nine.

Accordingly, the Commissioner argues that the plaintiff has no basis for

bringing a claim under 26 U.S.C. §7434 because her 1099 form is not an

“information return” for which the statute allows her to recover. Id.

                                         3
      Also under Rule 12(b)(1), the Commissioner contends that the plaintiff

has not exhausted her claim under the Federal Tort Claims Act (“FTCA”). Id.

The commissioner observes that the FTCA provides the exclusive waiver of

sovereign immunity for tort actions seeking monetary damages against the

United States, its agencies and its employees. Id. at 13-14. He asserts that the

FTCA required the plaintiff to file her claim with the appropriate federal agency

before filing a suit in federal court. Id. at 14 (citing 28 U.S.C. §2675(a); McNeil

v. United States, 508 U.S. 106, 113 (1993)). The Commissioner points out that

the plaintiff has not alleged that she followed the steps in 20 C.F.R. §429.101-

110, which shows that she has not exhausted her remedies and requires the

court to dismiss the case. Id.

      The Commissioner’s argument under Rule 12(b)(6) is brief; he asserts

only that the plaintiff has not proven that the court has jurisdiction over the

claim. Id. at 15.

      Finally, the Commissioner asks the court to grant summary judgment

because “the evidence plainly demonstrates that Defendant did not send an

inaccurate Form SSA-1099 to Plaintiff regarding her benefits in 2009.” Id. at

16. He reviews the Form SSA-1099 form sent to the plaintiff and explains that

the numbers on the form were not misleading but were an accurate accounting

of the benefits that had been dispensed. Id. He says the form accurately

advised the plaintiff what she should report as income to the IRS. Id.

      The plaintiff responded on October 25, 2018. Dkt. No. 16. She asserted

that she wanted this court to proceed under “State Statute USC$6702 tax Code

                                         4
submitted inaccurate information to the IRS.” Id. at 1. She explained that this

is the same statute that the court applied in Waukesha County Case No.

2014CV991882, Sophia Bierman v. Charles A. Kass, Marianne Kass. She says

that in 2011, Marianne Kass filed an incorrect 1099 for her for $29,900 when it

should have been $2,900. In that case, she says that “Judge Van De Water

ruled that Charles A. Kass DDS had to file an Affidavit of Correction for the

1099 and had to be filed with the IRS and Wisconsin Department of Revenue

on [her] behalf.” Id. The plaintiff then notes that in the Commissioner’s original

motion to dismiss the federal case, the Commissioner asserted that he had

removed the case to federal court because the state court lacked jurisdiction.

Id. (apparently referencing Dkt. No. 2 at 2). She argues that in the second

motion to dismiss, the commissioner is arguing that this court does not have

jurisdiction and that she has not stated a claim. Id. at 2. The plaintiff sees

these two positions as contradictory and confusing. Id. She also asserted that

she “always” has stated a claim. Id. “I am filing under the Federal Tort Claims

Act for recovery of personally injury” and that she “has been damaged by this

action of error on behalf of the government who has failed to correct this SSA-

1099 after multiple attempts on my part.” Id.

      As to whether she has stated a claim for which this court can grant

relief, the plaintiff asserted that she has suffered emotional distress and has

had to hire attorneys and tax organizations to try to sort out the problem, with

no success. Id. at 3. She alleges that in December of 2017, she received a letter

from Pioneer Credit Recovery stating that the Department of the Treasury had

                                         5
recruited them to collect $36,721,90 from her. Id.; see also, Dkt. No. 16-1 at 7-

8 (copy of the letter from Pioneer). She says that she responded to this letter

and that, two weeks after the initial letter, Pioneer Credit Recovery sent her a

response informing her that they were no longer seeking to collect from her. Id.;

see also Dkt. No. 16-1 at 9-11 (the plaintiff’s letter to Pioneer and Pioneer’s

response). The plaintiff also attached to her brief a June 8, 2018 letter from the

Department of Treasury stating that “WE COULDN’T ALLOW YOUR CLAIM”

which explains the Department of Treasury’s position that “The Form SSA-

1099 you attached in your response matches the figures already reported to us

by the Social Security Administration.” Dkt. No. 16-1 at 12. The plaintiff

argued that these documents illustrated the “emotional roller coaster” that she

has had to endure “because of some ones error and the refusal on the part of

the Social Security administration . . . .” Dkt. No. 16 at 3. The plaintiff

perceives that in its second motion to dismiss, the Commissioner is agreeing

that the documents she has submitted are authentic, which in the plaintiff’s

view means that the SSA produced an erroneous Form 1099 and caused her

stress and expense. Id. at 4. She concluded by asking this court to require the

SSA to provide her with a corrected Form 1099 and an affidavit stating that she

received only $28,290 less $5,300 for attorneys. Id. at 6. She also asks for a

court order “to this affect so this matter can be rectified . . . .” Id.

      The Commissioner did not file a reply.




                                           6
II.   ANALYSIS

      A.     Standard

      The defendant has moved to dismiss the plaintiff’s complaint under

Rules 12(b)(1) and 12(b)(6). The defendant’s arguments in support of dismissal

under Rule 12(b)(1) (dismissal for lack of subject-matter jurisdiction) fit more

comfortably under Rule 12(b)(6); the defendant argues that the plaintiff’s

allegations do not state a claim under 26 U.S.C. §7434 because she has not

alleged that the SSA sent her a false “information return” as that term is

defined by §7434(f) and 26 U.S.C. §6724(d)(1)(A). This argument challenges the

sufficiency of the plaintiff’s complaint—a Rule 12(b)(6) argument. Similarly, the

Commissioner casts his failure to exhaust argument as a Rule 12(b)(1)

jurisdictional issue. Though perhaps an academic distinction,1 the Seventh

Circuit has found that the FTCA exhaustion requirement is “not jurisdictional.”

Glade ex rel. Lundskow v. United States, 692 F.3d 718, 723 (7th Cir. 2012).

The defendant’s failure to exhaust argument also falls under Rule 12(b)(6).

Peterman v. United States, No. 13-3320, 2014 WL 1345938, at *3 (C.D. Ill. Apr.

4, 2014).




1 See Palay v. United States, 349 F.3d 418, 424 (7th Cir. 2003) (“We need not
resolve the ongoing uncertainty as to whether [FTCA exhaustion and statutory
exceptions] should or should not be labeled jurisdictional. What is at stake in
this appeal is [plaintiff’s] right to proceed beyond the pleading stage on his
claims. The only sense in which the appropriate characterization of the statutory
exceptions and prerequisites to suit would matter is if the district court, believing
these matters to be jurisdictional, had exercised its authority under Rule 12(b)(1)
to look behind the plaintiff's allegations and make factual findings for purposes
of assessing its subject matter jurisdiction.”)
                                         7
      To survive a motion to dismiss under Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 1949 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The complaint

must include “enough detail to give the defendant fair notice of what the claim

is and the grounds upon which it rests, and, through [the plaintiff’s]

allegations, show that it is plausible, rather than merely speculative, that [she]

is entitled to relief.” Tamayo v. Blagojevich, 526 F.3d 1074, 1083 (7th Cir.

2008) (quoting Lang v. TCF Nat’l Bank, 249 F. App’x 464, 466 (7th Cir. 2007)).

A plaintiff must allege “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Iqbal, 556 U.S. at

678 (quotations omitted). On a Rule 12(b)(6) motion, “courts must accept as

true all material allegations of the complaint, and must construe the complaint

in favor of the complaining party.” Silha v. ACT, Inc., 807 F.3d 169, 173 (7th

Cir. 2015) (quotation omitted). Because the plaintiff is representing herself, and

doesn’t have a laywer, the court is obliged to liberally construe the allegations

in the complaint. Erikson v. Pardus, 551 U.S. 89, 94 (2007).

      B.     Discussion

      The commissioner identifies two problems with the plaintiff’s complaint.

The first is that while she says that she is entitled to relief under 26 U.S.C.

§6702 (which imposes penalties on a person who files a frivolous tax return),

that statute does not provide a private right of action, and the statute that does

provide a private right of action to someone like the plaintiff, 26 U.S.C. §7434,

                                         8
does not cover Forms 1099. The second is that the plaintiff has not exhausted

her administrative remedies, which the Federal Court Claims Act requires her

to do before she can sue a United States agency such as the SSA.

            1.     Whether the plaintiff can proceed under 26 U.S.C. §7434

      The plaintiff’s response brief does not acknowledge the court’s

explanation that she does not have a private right of action under 26 U.S.C.

§6702. She continues to assert that her claim arises under §6702 and the

Federal Tort Claims Act; her brief does not mention 26 U.S.C. §7434. Dkt. No.

16. The court will not repeat its previous discussion of why the plaintiff cannot

use §6702 to bring a claim against the SSA.

      In liberally construing the plaintiff’s complaint, the court previously

found that the plaintiff’s allegations might state a claim under 26 U.S.C. §7434.

The commissioner points out, however, that that statute prohibits someone

from filing a fraudulent “information return,” and that a Form 1099 is not an

“information return” under the definitional section of the tax code.

      26 U.S.C. §7434(a) provides:

              If any person willfully files a fraudulent information return with
      respect to payments purported to be made to any other person, such
      other person may bring a civil action for damages against the person
      so filing such return.

(Emphasis added). Subsection (f) of the same section defines “information

return,” saying that “[f]or purposes of this section, the term ‘information return’

means any statement described in section 6724(d)(1)(A).” Section 6724(d)(1)(A)

lists nine “statements” –it does not list Form 1099.



                                          9
      The Seventh Circuit has held that “[t]he remedy created by §7434 is

limited in scope. The types of false ‘information returns’ for which an injured

taxpayer may recover are limited to the nine listed in 26 U.S.C. §6724(d)(1)(A).”

Cavoto, 634 F.3d at 924. In Cavoto, the Seventh Circuit analyzed a plaintiff’s

allegation that his former mother-in-law had filed a fraudulent Form 1099-C

with the IRS stating that she had discharged a $30,000 debt owed to the

plaintiff. Id. at 922. The plaintiff sued under 26 U.S.C. §7434(a) claiming that

the defendant had filed a fraudulent “information return.” Id. On appeal, the

Seventh Circuit observed that Form 1099-C did not appear in the list of nine

“information returns” under 26 U.S.C. §6724(d)(1)(A). The court concluded that

“[t]hose nine do not include returns related to the cancellation of indebtedness,

i.e. a Form 1099-C. This limitation was overlooked by the district court, which

should have dismissed [the plaintiff’s] lawsuit outright under Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim.” Id.

      Given the language of the statute, and the Seventh Circuit’s holding in

Cavoto, this court must dismiss the plaintiff’s complaint under Rule 12(b)(6) for

failure to state a claim. The plaintiff alleges that the defendant sent her an

incorrect “1099,” formally titled “FORM SSA-1099.” See Dkt. No. 16-1 at 23.

That form does not appear on the list of forms under 26 U.S.C. §6724(d)(1)(A).

Cayoto held that the list in §6724(d)(1)(A) is exclusive and said that if a plaintiff

brings an allegation about a form not listed in §6724(d)(1)(A) under §7434, the

district court should dismiss the case for failing to state a claim. That is what

this court must do.

                                         10
             2.     Failure to Exhaust under the FTCA

      Even if the plaintiff could show that her Form SSA-1099 qualified as an

“information return” under §7434(f) and §6724(d)(1)(A), she could not recover

money damages. Although the plaintiff did not mention the money damages in

her brief opposing the motion to dismiss, the complaint she filed in Waukesha

County sought $30,000 in punitive damages, $28,000 in fees to the IRS, and

$10,305.42 “that the Wisconsin Department of Revenue had levied against

[her] for this error . . . .” Dkt. No. 1-1 at 4.

      The United States is a sovereign and “[a]bsent a waiver, sovereign

immunity shields the Federal Government and its agencies from suit.” F.D.I.C.

v. Meyer, 510 U.S. 471, 475 (1994). “It is axiomatic that the United States may

not be sued without its consent and that the existence of consent is a

prerequisite for jurisdiction.” United States v. Mitchell, 463 U.S. 206, 212

(1983). The Federal Tort Claims Act (“FTCA”), passed in 1946, serves as the

United States’ exclusive waiver of sovereign immunity—its consent to be liable

in suit—for money damages for certain torts committed by federal employees.

Id. In order to maintain a suit for tort damages against the United States or its

agencies, a plaintiff must comply with the requirements of the FTCA.

      The FTCA contains an exhaustion requirement. Section 2675(a) of Title

28 provides, in pertinent part:

             An action shall not be instituted upon a claim against the
      United States for money damages for injury or loss of property or
      personal injury or death caused by the negligent or wrongful act or
      omission of any employee of the Government while acting within the
      scope of his office or employment, unless the claimant shall have
      first presented the claim to the appropriate Federal agency and his
                                           11
       claim shall have been finally denied by the agency in writing and
       sent by certified or registered mail. The failure of an agency to make
       final disposition of a claim within six months after it is filed shall, at
       the option of the claimant any time thereafter, be deemed a final
       denial of the claim for purposes of this section.

In other words, “[t]he FTCA bars claimants from bringing suit in federal court

until they have exhausted their administrative remedies.” McNeil, 508 U.S. at

113.

       The SSA has regulations outlining the steps a claimant needs to take

before proceeding with a Federal Tort Claims Act (“FTCA”) claim. 20 C.F.R.

§§429.101-110. They require a claimant to obtain a claim form from the SSA’s

Office of General Counsel and file a claim by sending the form to “Social

Security Administration, Office of the General Counsel, Office of General Law,

6401 Security Boulevard, Room 617 Altmeyer Building, Baltimore, Maryland

21235-6401.” 20 C.F.R. §429.102(c).

       The plaintiff’s pleadings indicate that she has taken multiple steps to

remedy her situation. She says she has visited the SSA office in Waukesha,

Wisconsin. Dkt. No. 16 at 3. She submits correspondence she has received

from the Department of the Treasury in response to an inquiry she made about

her SSA-1099 form. Dkt. No. 16-1. She says she’s incurred legal fees.

       The plaintiff does not, however, allege that she took the steps outlined in

20 C.F.R. §429.102; she does not say that she’s written to the SSA’s Office of

General Counsel or that she’s submitted Standard Form 95, as required by 20

C.F.R. §429.102(a) to initiate an FTCA claim against the SSA. Because the law

requires a plaintiff to exhaust her administrative remedies before pursuing an

                                          12
FTCA claim, and because she hasn’t shown that she did that, the court would

have to dismiss her case even if she had a claim under 26 U.S.C. §7434.

            3.     Prior litigation

      A final word. The plaintiff tells the court that she filed a similar case in

Waukesha County Circuit Court in 2014 against Marianne and Charles Kass.

She says that in that case, the defendants filed a Form 1099 for her for the

year 2011 that reflected about $29,000 when it should have shown only

$2,900. Dkt. No. 16 at 1. She says “Judge Van De Water” ordered the

defendants to file an affidavit of correction, and she wonders why this case

should be any different. Id. The public docket for the state courts, the

Wisconsin Circuit Court Access Program, shows that the plaintiff did file a

lawsuit in September 2014 against Marianne and Charles Kass. Bierman v.

Kass, 2014CV001882 (Waukesha County Circuit Court), accessible at

https://wcca.wicourts.gov. The judge assigned to the case at that time was

Judge Linda Van De Water. Id. The docket does not reflect the cause of

action—it doesn’t show which law the plaintiff sued under. The docket

indicates only that the case was “civil” and sought a “money judgment.” Id. The

docket does show that on February 18, 2015, Judge Van De Water indicated

that Marianne Kass’s attorney “will draft an affidavit and attach to 1099 signed

by the Cass’s to be sent to the IRS,” and then the court agreed to dismiss the

case without prejudice. Id. Judge Van De Water signed the order dismissing

the case on March 10, 2015. Id.




                                        13
       The court assumes that Marianne and Charles Kass were private

citizens; here, the plaintiff has sued a federal agency, and must follow the law

for suing a federal agency. The court does not know what law the plaintiff sued

under in Waukesha County Circuit Court; in this case, the plaintiff has sued

under a federal law that does not provide her a private right of action. Even if

she had sued under a law that does provide a private right of action, that law

does not cover Forms 1099, and the plaintiff has not exhausted her remedies

for suing a federal agency for a tort violation.

       The plaintiff has asserted that she has suffered emotional and financial

stress as a result of what she claims is the error in reporting the amount of her

Social Security income. The court does not doubt that the plaintiff has suffered

such stress, but she has not stated a claim for which this federal court may

grant relief.

III.   CONCLUSION

       The court GRANTS the defendant’s motion to dismiss for failure to state

a claim under Rule 12(b)(6). Dkt. No. 15.

       The court ORDERS that this case is DISMISSED. The court will enter

judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or

                                         14
excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the

entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 15th day of October, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                          15
